Filed 6/2/21 In re Luis G. CA2/1
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(b).
This opinion has not been certified for publication or ordered published for purposes of
rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                      DIVISION ONE

 In re LUIS G., a Person Coming                             B308362
 Under the Juvenile Court Law.
 _________________________________                          (Los Angeles County
 LOS ANGELES COUNTY                                         Super. Ct. No. 20CCJP02985)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

          Plaintiff and Respondent,

          v.

 MICHELLE J.,

          Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los Angeles
County, Tamara Hall, Judge. Appeal dismissed.
      Lelah S. Fisher, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Jessica S. Mitchell, Deputy County
Counsel, for Plaintiff and Respondent.
                           _____________________________
       Appellant Michelle J. (Mother) is the mother of Luis G.
Mother and Luis’s father, J.G. (Father), lived apart and, sometime
prior to May 2020, the parents agreed that Luis would live with
Father.
       On June 2, 2020, the Los Angeles County Department of
Children and Family Services (DCFS) filed a petition under Welfare
and Institutions Code1 section 300, subdivision (b), alleging that
Father’s use of methamphetamine rendered him incapable of
providing regular care and supervision of Luis, endangered Luis’s
physical health and safety, and placed Luis at risk of serious
physical harm and danger.
       At the detention hearing held on June 5, 2020, DCFS
recommended that the court detain Luis in the care of Mother
“with an arrangement made by . . . [M]other for the child to stay
with the [m]aternal [g]randmother.” The court agreed, directing
that Luis be released to Mother, noting that Mother “has made a
plan that the child reside with the maternal grandmother and the
maternal uncle just because of space limitations.”
       At the jurisdiction hearing held on October 22, 2020,
Father pleaded no contest to the allegation under section 300,
subdivision (b)(1), concerning his substance abuse. The court found
that Luis is a person described by section 300.
       The court proceeded to the disposition hearing. Mother
requested that the court terminate jurisdiction with a family
law order giving sole custody to her. DCFS and counsel for Luis
opposed the request. After hearing argument, the court denied the
request.




     1 Subsequent unspecified statutory references are to the
Welfare and Institutions Code.



                                 2
       The court then declared Luis to be a dependent of the court
and ordered that Mother have physical custody of Luis under
DCFS’s supervision, allowing Luis to remain with maternal
grandmother. The court ordered Mother to participate in family
maintenance services, including conjoint counseling with Luis,
and ordered Father to participate in family enhancement services,
including substance abuse programs, parenting programs, and
counseling. The court also permitted Father to have monitored
visits with Luis three times per week.
       The court set a six-month review hearing for April 21, 2021.
       Mother appealed. She argued that once the court placed
Luis in her custody and the child was residing in the maternal
grandmother’s home, he was safe, cared for, and no longer neglected
or at risk of serious harm; the court, she argued, therefore erred in
failing to terminate its jurisdiction.
       On April 21, 2021, at the six-month review hearing, the
juvenile court found that the conditions that justified the initial
assumption of jurisdiction “no longer exist and are not likely to
exist if supervision is withdrawn.” Therefore, the court terminated
its jurisdiction with a custody order “awarding joint legal custody
with [M]other having sole physical custody with monitored
visitation for [F]ather.”
       On April 23, 2021, we informed the parties that we proposed
to take judicial notice of the juvenile court’s order terminating
jurisdiction and that we intended to dismiss the appeal as moot
unless Mother filed a brief showing cause why the appeal should
not be dismissed.
       On May 4, 2021, Mother, through counsel, informed this court
that she did not oppose our taking judicial notice of the juvenile
court’s April 21, 2021 order and was “prepared to concede the
mootness of [her] appeal.”




                                 3
      Pursuant to Evidence Code sections 452, subdivision (h),
and 459, subdivision (a), the court takes judicial notice of the
juvenile court’s April 21, 2021 order terminating its jurisdiction.
      “As a general rule, an order terminating juvenile court
jurisdiction renders an appeal from a previous order in the
dependency proceedings moot.” (In re C.C. (2009) 172 Cal.App.4th
1481, 1488.) Although there are exceptions to this general rule,
Mother does not contend that any exception applies here, and none
appears from our record.
      Accordingly, Mother’s appeal is dismissed.




                                 4
                          DISPOSITION
      The appeal is dismissed.




                                      ROTHSCHILD, P. J.
We concur:




                  BENDIX, J.




                  FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                  5